Citation Nr: 0105814	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred from 1979 to 1997 for purchase of medications.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The National Personnel Records Center determined from 
reconstructed records that the veteran had active service 
from January 1956 to October 1957, and it appears that the 
veteran thereafter had unverified periods of reserve 
component service. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical Center in Iowa City, Iowa, 
which denied the veteran's claim of entitlement to 
reimbursement of unauthorized medical expenses incurred from 
1979 to 1997 for purchase of medications.  The veteran timely 
disagreed with those determinations.  The VAMC issued a 
statement of the case (SOC) in August 1999 and the veteran 
thereafter submitted timely substantive appeal in September 
1999.  The appeal has been processed to the Board through the 
Des Moines VA Regional Office.  

The Board notes that the veteran also submitted claims of 
entitlement to service connection for hypertension and a 
cardiovascular disorder, but, in a substantive appeal 
statement dated in August 1999 and submitted in September 
1999, the veteran specifically declined to appeal the denials 
of those claims.

The veteran requested a Travel Board hearing.  That hearing 
was conducted in November 1999 by the undersigned Board 
member.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal is addressed in 
this decision has been obtained.  

2.  The veteran was treated for a variety of medical 
disorders through private providers and private facilities 
from 1979 to 1997, and he estimates that he incurred more 
than $29,000 in expenses for medications prescribed during 
this period.

3.  The veteran has not been awarded service connection for 
any disorder.  


CONCLUSION OF LAW

The statutory criteria for entitlement to reimbursement for 
unauthorized expenses incurred for purchase of medications 
from 1979 to 1997 are not met, and the veteran lacks 
entitlement to the benefit as a matter of law.  38 U.S.C.A. 
§§ 1728, 5107, 7304 (West 1991 & Supp. 2000, as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 17.120, 17.126 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts that control the outcome of this claim are not in 
dispute.  The veteran has stated that he did not receive a 
DD214 evidencing his active service at the conclusion of that 
service.  He did receive a copy of an honorable discharge 
from the United States Army Reserves.  He asserts that he 
sought VA care on at least two occasions, including in 1979 
and in 1990, but was not provided VA care because he was 
unable to provide a DD214 or other documentation of his 
status as a veteran.  The National Personnel Records Center 
(NPRC) has stated that the veteran's original service records 
were lost in the 1973 fire at the records storage facility.  
NPRC has reconstructed the veteran's period of active service 
from alternative sources, including Morning Reports.

There is no record that the veteran sought VA medical care or 
submitted any claim for veterans' benefits prior to 1998, 
when he submitted claims of entitlement to service connection 
for hypertension and a heart disorder, as well as for 
reimbursement of medical expenses for medications used to 
treat those disorders.  The veteran has not been awarded 
service connection for any disability.  

It is undisputed that the veteran has had serious health 
problems, and was treated in private facilities for medical 
disorders including a "heart attack" in 1979.  He underwent 
multiple cardiac artery bypass graft surgery in 1991.  The 
veteran has calculated that he incurred expenses in excess of 
$29,000 for medications prescribed during the period from 
1979 to 1997, and he has provided pharmacy records 
documenting many of these medications.  

The veteran does not contend or allege that VA previously 
authorized payment or reimbursement for his prescription 
medications.  Rather, he contends that he is entitled to the 
benefit sought because he would have been provided with VA 
care if he had been given a DD214 as he should have.  

The Board is satisfied that no further assistance to the 
veteran is required, as the claim for reimbursement of 
unauthorized medical expenses has been fully developed.  In 
particular, the Board notes that the facts which control the 
outcome of the claim are not in dispute, there is no 
indication that there is any other available evidence, and, 
in particular, additional factual development would not 
change the outcome of the claim, as explained below.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 
5103A). 

VA is required to furnish on an ambulatory or outpatient-
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1710 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 17.93, 17.96 (2000).  However, the veteran does not meet 
the requirement for this statutory entitlement because he has 
not been granted service connection for any disability at any 
time, either before he filed the claim on appeal, or since.

When VA facilities are not able to provide "economical" 
hospital care or medical services, the Secretary "may" 
contract with non-VA facilities for such care and services, 
either on a group or an individual basis.  38 U.S.C. 
§ 1703(a); 38 C.F.R. § 17.52.  However, there is no 
allegation that any of the veteran's care or medications in 
this case were provided under contract, and this provision is 
not applicable to grant the veteran's appeal.  

Unauthorized expenditures for medical care, including 
expenses for medications, may be paid or reimbursed on the 
basis of a timely filed claim, but only if: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and, 
(2) such care or services were rendered either for an 
adjudicated service-connected disability, or for a non-
service-connected disability held to be aggravating a 
service-connected disability, or for disability of a veteran 
who has a total, permanent service-connected disability, or 
for a veteran who is in a vocational rehabilitation program; 
and, (3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 (emphasis added). 

In this case, the veteran cannot establish that the 
medications for which he is seeking reimbursement were for a 
service-connected disorder, since he has not been awarded 
service connection for any disorder.  The medications were 
purchased over a period of nearly twenty years.  Although 
some of the medications may have been required for urgent or 
emergency treatment, emergency circumstances did not exist 
continuously during that period.  Finally, the veteran 
himself has stated that he attempted to use VA facilities on 
only two occasions during this period.  The veteran does not 
meet any of the three criteria specified by statute for 
authorizing reimbursement for unauthorized medical expenses.  
The Board therefore has no authority to grant the veteran's 
appeal for such reimbursement.  

Additionally, the Board notes for discussion purposes that 
even where a veteran meets the criteria for entitlement to 
payment or reimbursement of unauthorized medical expenses, a 
claim must be filed within two years after the date the care 
or services were rendered.  38 C.F.R. § 17.126.  If care or 
services are rendered prior to a VA adjudication allowing 
service-connection, VA payment may not be authorized for any 
care received prior to the effective date of the award of 
service-connection.  Id.  In this case, the veteran did not 
file his claim for reimbursement of medical expenses 
beginning in 1979 until many years after the period for 
filing a timely claim expired.  However, since the veteran's 
claims for service connection have been denied, he does not 
meet the criteria for reimbursement for any medical expense 
at this time, even if any portion of his claim may otherwise 
be considered to have been timely filed.  

Where the law, rather than the evidence, is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). As a matter of law, there is no statutory 
authorization for reimbursement of unauthorized private 
medical expenses of a veteran who has not been awarded 
service connection for any disorder.  (There has never been 
any contention in this case that the veteran at any pertinent 
time was undergoing a Chapter 31 rehabilitation program as 
contemplated under 38 U.S.C.A. § 1728.)

The Board has considered the veteran's contention that VA 
should pay for his medications because those medications 
would have been available through VA if the veteran had been 
given a copy of his DD214 or if VA had obtained proof of the 
veteran's service.  However, the statutory provisions 
authorizing VA to pay expenses associated with non-service-
connected disorders do not include authorization for payment 
based solely on status as a veteran, nor is there any 
authorization for payment if VA fails to assist a veteran in 
establishing his status as a veteran.  See 38 U.S.C.A. 
§ 1710; see also Zimick v. West, 11 Vet. App. 45, 50 (1998). 

In the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of the private medical expenses at issue.  Zimick, 11 Vet. 
App. at 50, citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
Federal Treasury must be authorized by a statute).  The 
veteran lacks legal entitlement to the benefit sought on 
appeal, and there is no statutory authorization under which 
the Board may grant the benefit.



ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred from 1979 to 1997 for purchase of medications is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

